Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	The amendment after the Non-final office action filed on November 30, 2020, is acknowledged and has been entered. Claims 1-33 were previously cancelled. Claims 34-41, 44-50 and 53-61 are presently cancelled. Claims 42, 43, 51 and 52 have been amended. Claims 62-65 have been added. 
	Claims 42, 43, 51, 52 and 62-65 are currently being examined. 

WITHDRAWN OBJECTIONS AND REJECTIONS
Claim 42 has been amended. Accordingly, rejection of claim 52 under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn.  
Rejection of claims 42-44, 51 and 52 under 35 U.S.C. 112(a) – Enablement, is hereby withdrawn in view of Applicant’s arguments.
	Rejection of claims 42-44, 51 and 52 under 35 U.S.C. 103, is hereby withdrawn in view of Applicant’s arguments and amendment to claims 42, 43, 51 and 52, and cancelation of claim 44.

   REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 42-43, 51-52 and 62-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims, as drawn to the elected species, are drawn to the administration of an inhibitory antibody specific to CD36 for the treatment and/or prevention of breast cancer. Neither the specification not the claims limit the inhibitory antibody specific to CD36.  Thus the claims are drawn to administering a large genus of inhibitory antibodies specific to CD36 for the treatment and/or prevention of breast cancer.
	The specification teaches the expression of CD36 gene is significantly correlated with c-MAF expression (Table 1). However, the specification does not disclose any information on the inhibitory antibody specific to CD36. 
	Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
the inventor's contribution to the field of art as described in the patent specification."' Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 
2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04
	"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 
'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutsch and GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum 
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Frans son, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 

At the time of filing, applicants are not in possession of the inhibitory antibody specific to CD36. There is no specific guidance at the function of the antibody. The specification does not describe the complete sequences, partial sequences (i.e. six CDRs of immunoglobulin heavy and light chain of the antibody), specific binding activity, physical and chemical properties associated with the antibody that would allow it to inhibit CD36, or therapeutic effects of the antibody. Thus the disclosure does not allow one of skill in the art to visualize or recognize the structure of the antibody required to practice the claim invention and, therefore, does not provide an adequate description of inhibitory antibody specific to CD36.

Response to Arguments
For the rejection of claims 42-44 and 51-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, applicant argues:

    PNG
    media_image1.png
    60
    653
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    94
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    610
    652
    media_image3.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. It’s acknowledged that the specification teaches inhibitory antibodies specific to CD36 in a general way, but provide no examples of how to make such an antibody or what the structure of the antibody is.  Although one of skill in the art may be able to screen for an inhibitory antibodies specific to CD36, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.
The specification provides no guidance as to the structure of an antibody that is required to make it inhibitory to CD36 and not just simply bind to CD36 nor what epitopes of CD36 could be used to produce such an inhibitory CD36 antibody.  Although the art of record teaches inhibitory antibodies specific to CD36 (Cabon (Cabon et al. US 2012/0195890) and Berre (Berre et al., IDS 04/28/2021)) these species are insufficient to describe the genus of an inhibitory CD36 antibodies claimed.  Thus the rejection is maintained for the reasons of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 42-43, 51-52 and 62-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabon (Cabon et al. US 2012/0195890 A1, Publication Date: 2012-08-02), and further in view of Gomis (Gomis Cabre et al., AU2011311452, Publication Date: 2012-04-12) and Clezardin (Clezardin et al., Cancer Research 1993 (53) 1421-1430, Publication Date: 1993-03-15)
The instant claims, as drawn to the elected species, are drawn to the administration of an inhibitory antibody specific to CD36, whose expression is altered in response to c-MAF, for the treatment and/or prevention of breast cancer.
Cabon teaches that the scavenger receptor CD36 binds to thrombospondin-1 (TSP1), and mediate the biological activity of TSP1 protein (para [0005], para [0030]). 
Cabon teaches that although inhibition of TSP1 in tumors does increase blood vessels density, TSP1 inhibition results in a strong antitumoral effect (paragraphs [0012]-[0023]). 

Cabon teaches that silencing of CD36 through siRNA approach also strongly reduces migration of tumor cells (Example 2, Fig 1K).
Cabon teaches a method for the prevention or the treatment of primary tumor or invasive or metastatic tumors by administering an inhibitor which inhibits the expression or activity the TSP1 protein, or a protein that mediates the activity of TSP1 including CD36 (Claims 1-2, Claim 8). The treatment method can be used for various solid tumor, including breast tumor (para [0114], claim 6).
Cabon further teaches the inhibitor of protein activity can be an antibody against TSP1 protein or one protein controlling or mediating the activity of TSP1, such as CD36 (para [0116]).
Cabon teaches treat or prevent human pathologies, such as tumors ([0002]).
Cabon does not teach about that CD36 expression is modulated by c-MAF in a subject. Nor does it teaches specifically about ER+ or triple negative breast cancer (Claim 51), or bone metastasis (claim 52).
Gomis teaches the association of c-MAF expression levels with breast cancer metastasis risk in a subject (Page 5, lines 10-13), specifically the role of the c-MAF gene in ER+ breast cancer metastasis has been validated (Page 5, line 20 – Page 6, line 25). Gomis teaches the metastasis to bone is an osteolytic bone metastasis (Page 22, line 25-27)
Gomis teaches MCF7 ER+ breast cancer cells overexpressing short or long isoform of c-MAF transcripts (Fig. 4, Page 12, para. 1).
Gomis teaches c-MAF expression levels is also increased in metastasis from ER+ and ER- tumors. (Page 6, lines 3-4). Gomis teaches that c-MAF was increased in ER+ breast cancer 
Gomis further teaches an in method of treating and/or preventing and treating bone metastasis from breast cancer comprising administering a c-MAF inhibitory agent to a subject with breast cancer (Page 8, lines 3-8, claim 12).
Clezardin teaches that CD36 is selectively expressed in secretory epithelial cells. Importantly, CD36 and TSP1 are co-distributed in a subpopulation (30-40) of invasive lobular carcinoma cells (Results: Breast Carcinomas, Table 2 and Discussion).
Clezardin teaches that CD36 is not detected in normal breast Tissue.  See p.1425-Normal Breast Tissue and Table 1.  Thus, CD36 has altered expression in breast cancer. 
Clezardin further teaches the co-distribution of TSP1 and CD36 in subpopulation of invasive lobular carcinoma cells could be related to the capability of these tumor cells to invade through the surrounding stroma (Discussion, page 1429, lines 34-37).
Given that the inhibitory anti-CD36 antibody can be used for breast cancer treatment in general (Coban), CD36 is increased in breast cancer compared to normal tissues, and c-MAF is a good marker for ER+, and bone metastasis in breast cancer (Gomis), it would have been obvious to one of ordinarily skilled in the art at the time the invention was made to use an inhibitory CD36 antibody to treat/prevent breast cancer metastasis in a human patient with increased levels of CD36 and c-MAF expression, including ER+ or bone metastasis, because targeting CD36 might be specially beneficial to these patients: 1) CD36 is important for migration of cancer cells (Cabon, Example 2, Fig 1L); 2) CD36 is expressed in subpopulations of invasive lobular breast . 

Response to Arguments
For the rejection of claims 42-44 and 51-52 under 35 U.S.C. 103(a) applicant argues:

    PNG
    media_image4.png
    245
    654
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    431
    657
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    354
    655
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    205
    659
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    209
    658
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    131
    653
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    318
    662
    media_image10.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. As set forth in previous office action filed November 30, 2020, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teaching of Cabon, Gomis and Clezardin to treat breast cancer with increased levels of CD36 and c-MAF expression, including ER+ or bone metastasis. The motivation is that targeting CD36 might be especially beneficial to these patients who have invasive or metastatic tumors, because: 1) CD36 is important for migration of cancer cells; 2) CD36 is expressed in subpopulations of invasive lobular breast cancer cells; 3) c-MAF is a good marker for ER+ bone metastasis in breast cancer. It is acknowledged that none of the references explicitly teaches “CD36 is increased in response to an increase in the level of c-MAF expression” or that “expression of CD36 in breast cancer tumor cells increases in response to an increase in the level of expression of c-MAF in said cells”. Whether or not the CD36 expression is increased in response to increase c-MAF expression, the result is the same, i.e. increased expression of CD36 and c-MAF. The claims do not put limits on how or when the two genes are detected.  The claims do not even contain explicit steps for detection of either gene.  The claims simply state results wherein the expression 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             




/PETER J REDDIG/Primary Examiner, Art Unit 1642